Watkins, J.,
concurring. The defendant and appellee moves to dismiss the plaintiff’s appeal on the ground that the matter in dispute is below the lower limit of this court’s jurisdiction. This is a petitory action for the recovery of real estate which is estimated in the petition to be worth twenty-five hundred dollars; and in this court plaintiff has produced the affidavits of two apparently competent persons who affirm that it is worth twenty-one hundred dollars.
Under the decisions, that is sufficient warrant to justify this court in assuming jurisdiction. In addition it may be properly observed that this ease was first appealed to the Circuit Court of Appeals, in which the appeal was dismissed for want of jurisdiction.